MORGAN, J.
— This appeal was heard at the December, 1914, term and an opinion was rendered. A petition for rehearing was granted, the case was reargued and again submitted for decision.
The action was brought to recover $2,619.77 alleged to be the balance due from appellant to respondent for sawlogs sold and delivered by respondent to appellant under.a written contract, which is, in part, as follows:
“ (1) The party of the first part agrees to sell and deliver to the party of the second part all the merchantable white pine timber now standing on the above-described land; and at least one million (1,000,000) feet of red fir, tamarack, white fir and cedar logs from the lands of the party of the first part and to deliver the same to the party of the second part decked *376on camp 4 spur of the Coeur d’Alene & Southern railroad in section twenty-three (23), township forty-nine (49) north, range five (5) W., and to sell the same unto the party of the second part at and for the following prices', to wit:
White pine..............$8.50 per thousand feet
Eed fir.................. 4.50 per thousand feet
Tamarack...............4.50 per thousand feet
Cedar..................4.50 per thousand feet
White fir................4.50 per thousand' feet
"And the party of the second part hereby agrees to buy and purchase the same at the prices above stated.
“ (6) The party of the first part further agrees to complete this contract by cutting and decking and delivering along the said spur above mentioned all of the logs covered hereby on or before the 1st day of November, 1912.
“ (7) It is further agreed by and between the parties that payment for said logs shall be made as follows:
“Four dollars ($4) per thousand feet on the 15th day of each month for all logs scaled the previous month. The balance due the party of the first part to be paid ninety-one (91) days after the completion of this contract.
“ (10). The party of the first part agrees to deck the said logs on the said camp 4 spur of the railroad track as above provided, in good and workmanlike manner. ’ ’
It is alleged in the amended complaint and admitted in the amended answer that respondent delivered to appellant 524,110 feet of white pine logs and 522,550 feet of mixed logs, consisting of red fir, tamarack, cedar and white fir, and that the appellant has paid to the respondent upon the logs so delivered the sum of $4.00 per thousand feet and no more. It is alleged by respondent and denied by appellant that there is now due and owing to respondent from appellant for said logs, in the aggregate, abalance of $2,619.77.
The appellant alleged and relied upon two counterclaims based upon respondent’s failure to deliver a certain portion of the logs mentioned in the contract, and asked for an affirmative judgment against respondent in' the sum of $3,435.23.
*377It appears from the transcript that during the month of October, 1912, respondent abandoned his contract, and he assigns as his reason for so doing that appellant violated the contract by failing to remove the logs which had been delivered and by permitting the rollways to become so congested as to prevent him from completing the delivery.
Camp 4 spur is a branch of a logging railroad and is a little more than a mile long in said' sec. 23. Upon said spur is located a logging camp known as camp 4, where the rollways are situated upon which the logs were delivered. Said camp and rollways are the property of appellant and respondent was permitted to use said property in his logging operations. It appears that from some time in July until some time in August the engine, with which cars on said spur were moved, was broken, and hauling was suspended, and that thereby the rollways at camp 4 became congested with logs.
There is conflict in the evidence as to whether or not additional decking ground along said spur in sec. 23 could have been procured by respondent with reasonable expense. It is contended by respondent that appellant breached the contract by its failure to keep the rollways clear, and appellant contends that respondent breached the contract by his failure to deliver the full amount of the logs and that abundant ground was available along said spur in sec, 23 for decking purposes, and that it was respondent’s duly, under the contract, to construct additional rollways and roads, if necessary, in order to make the delivery. It is clear that it was the duty of respondent to provide all means necessary to fulfill his contract and, since nothing therein contained provides to the contrary, it was his duty, if suitable ground therefor could be found along the spur within said section, to construct additional rollways and roads to them, if necessary, in order to complete the delivery. (See Godkin v. Monahan, 83 Fed. 116, 27 C. C. A. 410.)
In view of the issues framed and the verdict of the jury it seems to us to be immaterial whether his failure to complete his contract was due to the fault of respondent or whether he was prevented from completing it by appellant, for this ap*378pears to us to be a divisible contract under which respondent should be permitted to recover the price of the logs delivered less the amount of damage suffered by appellant by reason of respondent’s failure to deliver those not delivered.
It is said in Benjamin on Sales, vol. 2, see. 1032, as follows:
“If, on the other hand, the delivery is of a quantity less than that sold, it may be refused by the purchaser; and if the contract be for a special quantity to be delivered' in parcels from time to time, the purchaser may return the parcels first received, if the later deliveries be not made, for the contract is not performed by the vendor’s delivery of less than the whole quantity sold. But the buyer is bound to pay for any part that he accepts; and after the time for delivery has elapsed, he must either return or pay for the part received, and cannot insist on retaining it without payment, until the vendor makes delivery of the rest.”
Mr. Justice Richmond in case of Gomer v. McPhee, 2 Colo. App. 287, 31 Pac. 119, quoting from Richards v. Shaw, 67 Ill. 222, said:
“It is a rule, supported by a very respectable weight of modern authority, that if the vendee of a specific quantity of goods sold under an entire contract receive a part thereof, and retain it after the vendor has refused to deliver the residue, this is a severance of the entirety of the contract, and the vendee becomes liable to the vendor for the price of such part. But he may reduce the vendor’s claim by showing that he has sustained damage by the vendor’s failure to fulfill his contract.” The court further remarks that “although this rule may be a relaxation of the earlier and more generally received doctrine, that the entire performance, on the part of the vendor, of such a contract as the one in question, is a condition precedent to the payment of price, and the maintenance of an action for its recovery, the rule seems to be a fair and just one, and we are disposed to give it our acquiescence.”
The true rule is clearly stated in ease of Saunders v. Short, 86 Fed. 225, 30 C. C. A. 462, as follows:
*379“The modern American rule seems to be that a party who has failed to perform in full his eontraet for the sale and delivery of personal property may recover compensation for the part actually delivered and received thereunder, less the damages occasioned by his failure to make the complete delivery. ’ ’
In the ease of McDonough v. Evans Marble Co., 112 Fed. 634, 50 C. C. A. 403, it is said:
“The requests to charge presented by the plaintiff, and refused by the court below, were based on the theory that, the contract being entire, no recovery could be had for the tile delivered, accepted and placed in the building, unless the delivery of the balance covered by the contract had been waived or prevented by the defendant. These requests are based on the cases which hold that nothing can be recovered for part performance of an entire contract unless full performance has been waived or prevented, which cases are collected in note 19 to section 1032, 2 Benj, Sales, where the more modern rule laid down in Britton v. Turner, 6 N. H. 481, 26 Am. Dec. 713, and followed by the great weight of authority in this country since, is also discussed and approved. This rule is that a party who has failed to perform his contract in full may recover compensation for the part performed less the damage occasioned by his failure. The contract here was for the sale and delivery of tile, of which 19,752.5 feet were delivered and accepted, and the plaintiff was entitled to payment for the tile actually received and appropriated by the defendant, less the damages occasioned by his failure to deliver the balance.
“There was no proof of damages sustained by failure of plaintiff to deliver the remainder of the tile, and the instruction of the court to render a verdict for the tile delivered, less the amount found to be defective, was correct, and the judgment is affirmed.”
See, also, 6 R. C. L. 983, sec. 351; Goodwin v. Merrill, 13 Wis. 658; Easton v. Jones, 193 Pa. St. 147 , 44 Atl. 264; Gill v. Johnstown Lumber Co., 151 Pa. St. 534, 25 Atl. 120.
Appellant elected to retain the logs delivered and to rely upon its right to recover damages against respondent for fail*380ure to fully perform his contract. Evidence was offered in support of the counterclaims and the jury, by its verdict, found no damages had been suffered and awarded to respondent a verdict for the balance due for the logs delivered according to the contract.
We find reversible error in the record and the judgment is accordingly affirmed. Costs are awarded to the respondent.
Budge, J., concurs.